United States Court of Appeals
                                                                Fifth Circuit
               IN THE UNITED STATES COURT OF APPEALS         FILED
                       FOR THE FIFTH CIRCUIT              March 27, 2006
                       _____________________
                                                   Charles R. Fulbruge III
                            No. 05-51018                   Clerk
                       _____________________

UNITED STATES OF AMERICA

                Plaintiff - Appellee
                 v.
AGUSTIN VALDEZ-RODRIGUEZ
                Defendant - Appellant

                      ---------------------
          Appeal from the United States District Court
                for the Western District of Texas
                           (04-CR-1235)
                      ---------------------

Before KING, WIENER, and DeMOSS, Circuit Judges.

PER CURIAM*:


     IT IS ORDERED that appellee’s unopposed motion to vacate

sentence is granted.



     IT IS FURTHER ORDERED that appellee’s unopposed motion

to remand case to the district court for resentencing is granted.



     IT IS FURTHER ORDERED that appellee’s unopposed alternative

___________________

     *Pursuant to 5th Cir. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5th Cir. R. 47.5.4.
motion to extend time to file appellee’s brief until 14 days

after denial of motion to vacate and remand is denied as moot.